

116 S2613 IS: Ending Homelessness Act of 2019
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2613IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mr. Schumer (for Ms. Harris (for herself, Ms. Hirono, Mrs. Gillibrand, Mrs. Murray, Mr. Blumenthal, and Ms. Klobuchar)) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide a path to end homelessness in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ending Homelessness Act of 2019. 2.Congressional findingsCongress finds that—
 (1)although the United States has experienced a reduction in veteran homelessness after a surge of new Federal funding targeted to homeless veterans starting in fiscal year 2008, major progress towards the national goals for ending homelessness in the United States has virtually stalled in the absence of increased funding;
 (2)according to the point-in-time count conducted by the Department of Housing and Urban Development in 2016, 549,928 people were experiencing homelessness in the United States on any given night during that year, including more than 120,000 children;
 (3)homelessness in many communities has reached crisis proportions, and some cities have declared that homelessness has reached a state of emergency; and
 (4)the Federal Government must renew its commitment to the national goals to end homelessness. 3.DefinitionIn this Act, the term Secretary means the Secretary of Housing and Urban Development.
 4.Emergency relief fundingTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) is amended— (1)by redesignating section 491 (42 U.S.C. 11408) as section 441;
 (2)by redesignating section 592 (42 U.S.C. 11408a) as section 442; and (3)by adding at the end the following:
				
					E5-Year Path To End Homelessness
						451.Emergency relief funding
 (a)Direct appropriationsThere is appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $1,000,000,000 for each of fiscal years 2020 through 2024, to remain available until expended, for emergency relief grants under this section to address the unmet needs of homeless populations in jurisdictions with the highest need.
							(b)Formula grants
 (1)AllocationAmounts appropriated under subsection (a) for a fiscal year shall be allocated among collaborative applicants that comply with section 402, in accordance with the funding formula established under paragraph (2) of this subsection.
 (2)FormulaThe Secretary shall, in consultation with the United States Interagency Council on Homelessness, establish a formula for allocating grant amounts under this section to address the unmet needs of homeless populations in jurisdictions with the highest need, using the best currently available data that targets need based on key structural determinants of homelessness in the geographic area represented by a collaborative applicant, which shall include data providing accurate counts of—
 (A)the poverty rate; (B)shortages of affordable housing for low-income families, very low-income families, and extremely low-income families, as those terms are defined in section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2));
 (C)the number of overcrowded housing units; (D)the number of—
 (i)unsheltered homeless individuals; and (ii)chronically homeless individuals; and
 (E)any other factors that the Secretary considers appropriate. (3)GrantsFor each fiscal year for which amounts are appropriated under subsection (a) or otherwise made available under this section, and for each collaborative applicant for which an amount is allocated using the formula established under paragraph (2) of this subsection, the Secretary shall make a grant to the collaborative applicant in the amount allocated.
								(4)Timing
 (A)Formula to be devised swiftlyNot later than 60 days after the date of enactment of this section, the Secretary shall establish the funding formula required under paragraph (2).
 (B)Initial distributionNot later than 30 days after the date on which the Secretary establishes the formula required under paragraph (2), the Secretary shall distribute amounts appropriated under subsection (a) or otherwise made available under this section for fiscal year 2020.
									(c)Use of grants
 (1)In generalSubject to paragraphs (2) through (4), a collaborative applicant that receives a grant under this section may use the grant amounts only for eligible activities under section 415, 423, or 441(b).
								(2)Permanent supportive housing requirement
 (A)RequirementExcept as provided in subparagraph (B), a collaborative applicant that receives a grant under this section shall use not less than 75 percent of the grant amount for permanent supportive housing, including capital costs, rental subsidies, and services.
									(B)Exemption
 (i)In generalThe Secretary shall exempt a collaborative applicant from the requirement under subparagraph (A) if the applicant demonstrates, in accordance with any standards and procedures established by the Secretary, that—
 (I)chronic homelessness has been functionally eliminated in the geographic area served by the applicant; or
 (II)the permanent supportive housing under development in the geographic area served by the applicant will be sufficient to functionally eliminate chronic homelessness once the permanent supportive housing is available for occupancy.
 (ii)TimingNot later than 60 days after the Secretary receives a request for an exemption under clause (i), the Secretary shall make a determination regarding the request.
 (3)Limitation on use for administrative expensesNot more than 5 percent of the total amount of a grant provided under this section to a collaborative applicant may be used for costs of administration.
 (4)Housing First requirementThe Secretary shall ensure that a collaborative applicant that receives a grant under this section is implementing, to the extent possible, and will use the grant amounts in accordance with, a Housing First model for assistance for homeless individuals.
 (d)Renewal fundingExpiring contracts for leasing, rental assistance, or permanent housing shall be treated, for purposes of section 429, as expiring contracts referred to in subsection (a) of that section.
							(e)Reporting to Congress
 (1)Initial reportNot later than September 1, 2020, the Secretary and the United States Interagency Council on Homelessness shall submit a report that describes the design and implementation of the grant program under this section, including the formula required under subsection (b)(2), to—
 (A)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Financial Services of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)Semiannual status reports (A)Reports to CongressThe Secretary and the United States Interagency Council on Homelessness shall submit a semiannual report to the committees specified in paragraph (1) that describes the operation of the grant program under this section during the preceding 6 months, including—
 (i)identification of the grants made; and (ii)a description of the activities funded with grant amounts.
 (B)Collection of information by SecretaryThe Secretary shall require a collaborative applicant that receives a grant under this section to submit any information to the Secretary that is necessary for the Secretary to comply with the reporting requirement under subparagraph (A).
									452.Special purpose vouchers
							(a)Direct appropriation
 (1)In generalThere is appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $500,000,000 for each of fiscal years 2020 through 2024, to remain available until expended, which shall be used in accordance with paragraphs (2) and (3).
 (2)Rental assistanceExcept as provided in paragraph (3), the Secretary shall use amounts appropriated under paragraph (1) for incremental rental voucher assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for individuals and families who are homeless (as defined in section 103 of this Act), which shall be in addition to incremental rental voucher assistance provided under that section pursuant to renewal of expiring contracts for such assistance.
								(3)Administrative fees
 (A)CapThe Secretary may use not more than 10 percent of amounts appropriated for a fiscal year under paragraph (1) for administrative fees under section 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)).
 (B)Policies and proceduresThe Secretary shall establish policies and procedures to provide the fees described in subparagraph (A) to the extent necessary to assist homeless individuals and families on whose behalf rental assistance is provided to find and maintain suitable housing.
 (b)AllocationThe Secretary shall make assistance provided under this section available to public housing agencies based on—
 (1)geographical need for the assistance by homeless individuals and families, as identified by the Secretary;
 (2)the administrative performance of public housing agencies; and
 (3)other factors as specified by the Secretary.
 (c)AvailabilityAssistance made available under this section shall continue to remain available only for homeless individuals and families upon turnover.
 (d)Renewal fundingRenewal of expiring contracts for rental assistance provided under subsection (a) and for administrative fees under that subsection shall, to the extent provided in appropriation Acts, be funded under the section 8 tenant-based rental assistance account.
							(e)Waiver authority
 (1)In generalIf the Secretary finds that a waiver or alternative requirement is necessary to ensure that homeless individuals and families can obtain housing using rental assistance made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) that relates to screening of applicants for assistance, admission of applicants, and selection of tenants.
 (2)Duty of public housing agenciesThe Secretary shall require public housing agencies receiving rental assistance funding made available under this section to take all reasonable actions to help assisted individuals and families avoid subsequent homelessness.
								453.Outreach funding
 (a)Direct appropriationThere is appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $100,000,000 for each of fiscal years 2022 through 2024, to remain available until expended, for grants under this section to provide outreach and coordinate services for individuals and families who are homeless or formerly homeless.
							(b)Grants
 (1)In generalThe Secretary shall make grants under this section on a competitive basis only to collaborative applicants that comply with section 402.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to collaborative applicants that submit plans to make innovative and effective use of staff funded with grant amounts in accordance with subsection (c).
 (c)Use of grantsA collaborative applicant that receives a grant under this section may use the grant amounts only for providing case managers, social workers, or other staff who conduct outreach and coordinate services for individuals and families who are homeless or formerly homeless.
							(d)Timing
 (1)Criteria to be established swiftlyNot later than 60 days after the date of enactment of this section, the Secretary shall establish the criteria for awarding grants under this section, including the priority system required under subsection (b).
 (2)Initial distributionNot later than 30 days after the date on which the Secretary establishes criteria under paragraph (1), the Secretary shall distribute amounts appropriated under subsection (a) or otherwise made available under this section for fiscal year 2020..
			5.Housing Trust Fund
			(a)Funding
 (1)Annual fundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020 and each fiscal year thereafter, to remain available until expended, which shall be credited to the Housing Trust Fund established under 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use under that section.
 (2)Rental assistanceThere is appropriated, out of any money in the Treasury not otherwise appropriated, $50,000,000 for fiscal year 2020 and each fiscal year thereafter, to remain available until expended, for incremental project-based voucher assistance or project-based rental assistance, to be allocated to States in accordance with the formula established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568), to be used solely in conjunction with grant funds awarded under that section.
				(3)Priority for housing the homeless
 (A)PriorityDuring the first 5 fiscal years for which amounts are made available under this subsection, the Secretary shall ensure that priority for occupancy in dwelling units described in subparagraph (B) that become available for occupancy is given to individuals and families who are homeless (as defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).
 (B)Covered dwelling unitsA dwelling unit described in this subparagraph is any dwelling unit that— (i)is located in housing that has received assistance using amounts that were credited to the Housing Trust Fund under paragraph (1); or
 (ii)is receiving assistance using amounts made available under paragraph (2). (b)Tenant rent contribution (1)LimitationSection 1338(c)(7)(A) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended—
 (A)by striking except that not less than 75 percent and inserting the following:  except that—(i)not less than 75 percent; (B)by adding at the end the following:
						
 (ii)notwithstanding any other provision of law, all rental housing dwelling units shall be subject to legally binding commitments that ensure that the contribution toward rent by a family residing in the dwelling unit shall not exceed 30 percent of the adjusted income (as that term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) of the family; and.
 (2)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall promulgate regulations to implement clause (ii) of section 1338(c)(7)(A) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)), as added by paragraph (1)(B).
				6.Technical assistance funds to help States and local organizations align health and housing systems
 (a)FundingThere is appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $20,000,000 for fiscal year 2020, to remain available until expended, for providing technical assistance under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361b) in connection with expanding the Healthcare and Housing (H2) Systems Integration Initiative of the Secretary, in collaboration with the United States Interagency Council on Homelessness and the Secretary of Health and Human Services.
 (b)UseIn expanding the Initiative described in subsection (a), the Secretary shall seek to— (1)assist States and localities in integrating and aligning policies and funding between Medicaid programs, behavioral health providers, and housing providers to create supportive housing opportunities; and
 (2)engage State Medicaid program directors, Governors, State housing and homelessness agencies, any other relevant State offices, and any relevant local government entities, to assist States in increasing use of their Medicaid programs to finance supportive services for homeless individuals.
 (c)PriorityIn using amounts made available under this section, the Secretary shall give priority to use for States and localities having the highest numbers of chronically homeless individuals.
 7.Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grantsSection 408 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11364) is amended to read as follows:
			
 408.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each fiscal year..
 8.Permanent extension of United States Interagency Council on HomelessnessTitle II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended— (1)by striking section 209 (42 U.S.C. 11319); and
 (2)by redesignating section 210 (42 U.S.C. 11320) as section 209. 9.Emergency designation (a)Statutory PAYGOThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Senate designationIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.